             Case 18-13213-LMI       Doc 282   Filed 08/18/20   Page 1 of 2




                                         UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                         CASE NO. 18-13213-BKC-LMI
                                         CHAPTER 13
IN RE:
JENNIFER ANN CABRERA
       Debtor
                 /

  DEBTOR'S OBJECTION TO U.S.. BANK, NATIONAL ASSOCIATION AS LEGAL
 TITLE TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST AND RUSHMORE LOAN
          MANAGEMENT SERVICES, LLC, NOTICE OF MORTGAGE
                         PAYMENT CHANGE

      The Debtor by and through her undersigned attorney, objects to U.S. Bank, National

Association as Legal Title Trustee for Truman 2016 SC6 Title Trust and Rushmore Loan

Management Service’s Notice of Mortgage Payment Change and states:

      1.     Pursuant to the Debtor's schedules, Wells Fargo Bank, N.A., holds a

lien, a first mortgage, on the Debtor's homestead property located at 690 Southwest 1st

Court, Unit 3114, Miami, FL 33130.

      2.     Wells Fargo Bank, N.A., filed a secured claim, claim number 10, in the

amount of $453,852.17, with an arrearage amount of $4,453.88, account ending in 7264.

      3.     U.S. Bank Bank, National Association as Legal Title Trustee for Truman

2016 SC6 Title Trust and Rushmore Loan Management Service, filed a Transfer of Claim

on June 2, 2020, [ECF 279], for account ending in 3155.

      4.     According to the Debtor's Confirmed Twenty-first Amended Chapter 13 Plan,

[ECF 243] the cure of the arrearage and regular monthly payments are being paid through

the Debtor’s confirmed Plan, which has now been transferred to U.S. Bank Bank, National

Association as Legal Title Trustee for Truman 2016 SC6 Title Trust and Rushmore Loan

Management Service, LLC.

      5.     U.S. Bank Bank, National Association as Legal Title Trustee for Truman

2016 SC6 Title Trust and Rushmore Loan Management Service, filed a Notice of Mortgage
                Case 18-13213-LMI          Doc 282      Filed 08/18/20       Page 2 of 2


Payment Change on July 29, 2020 stating the Debtor’s new regular monthly mortgage

payment is $2,637.78, commencing October 1, 2020, which includes an escrow shortage

in the amount of $1,803.70.

        6.      This loan is a non-escrowing loan. Pursuant to the Debtor’s confirmed

Twenty-first Amended Chapter 13 Plan, the taxes are being paid directly by the Debtor.

The Debtor’s Association pays the insurance.

        7.      Debtor's counsel has been forced to file this Objection to Creditor's Notice

of Post-petition Mortgage Fees, Expenses and Charges, in response to creditor's filing of

an incorrect and/or improper Notice of Mortgage Payment Change, and therefore,

respectfully requests this Court award attorney's fees and costs to Debtor's counsel.

        WHEREFORE, the Debtor requests that U.S. Bank Bank, National Association as

Legal Title Trustee for Truman 2016 SC6 Title Trust and Rushmore Loan Management

Service’s Notice of Mortgage Payment Change, be stricken and disallowed and any other

relief this Court deems proper under the circumstances.

                                   CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that I am adm itted to the Bar of the United States District Court for the
Southern District of Florida and I am in com pliance with the additional qualifications to practice in this
Court set forth in Local Rule 2090-1(A) and that a true and correct copy of this Objection to Claim was
em ailed to Nancy Neidich, Trustee at e2c8f01@ ch13herkert.com , Ida Moghim i Kian, counsel for U.S.
Bank at IMoghim i-Kian@ shdlegalgroup.com , Elizabeth Eckhart, counsel for W ells Fargo at
eeckhart@logs.com and all others set forth in the NEF, this 18th day of August 2020, and this Objection
and an upcom ing Notice of Hearing will be served on a separate Certificate of Service via em ail to those
set forth in the NEF and by regular m ail to Rushm ore Loan Managem ent Service, LLC, 15480 Laguna
Canyon Road, Suite 100, Irvine, CA 92618, Rushm ore Loan Managem ent Service, LLC, c/o Corporation
Service Com pany, Registered Agent, 1201 Hayes Street, Tallahassee, FL 32301-2525, W ells Fargo Bank,
N.A., Attn: Tim othy Sloan, President, (U.S. Certified Mail) 101 North Phillips Avenue, Sioux Falls, SD,
57104, U.S. Bank, N.A., Attn: Andrew Cecere, (U.S. Certified Mail) 425 W alnut Street, Cincinnati, OH
45202.
                                                       Respectfully submitted,
                                 Law Offices of Michael J. Brooks, Michael A. Frank
                                                & Rodolfo H. De La Guardia, Jr.
                                                Attorneys for the Debtor
                                                Suite 620 • Union Planters Bank Building
                                                10 Northwest LeJeune Road
                                                Miami, FL 33126-5431
                                                Telephone (305) 443-4217
                                                Email- Pleadings@bkclawmiami.com

                                                 By: /s/ Michael A. Frank
                                                        Michael A. Frank
                                                        Florida Bar No. 339075
